Title: From George Washington to Jeremiah Wadsworth, 3 March 1779
From: Washington, George
To: Wadsworth, Jeremiah

Sir.
Head Quarters Middlebrook 3 March 1779.

General Sullivan in a letter of the 20th Ulto mentions a civil process, carried on by the commissaries against a Capn Session, for purchasing provision in contravention of an express law of the State of Connecticut, which forbids under a large penalty, such proceedings, but by persons properly appointed.
He has likewise requested a military court for the tryal of the commissary who is the principal object of his complaint.
I have advised a suspension for the present, and mentioned that I would suggest to you a compromise, and the withdrawing if practicable the suit. There may be a mixture of passion on both sides, and perhaps on the whole, the matter had better be adjusted in an amicable manner, than carried thro’ a court of justice and a court martial.
The commissary, or person who prosecutes, will reflect, that altho’ the law is express and positive, yet a jury in considering the necessity of the case may be induced to bring in an opinion favourable to the defendant.
On the whole, I would recommend it to you, to use your endeavours for a friendly adjustment of the matter—And am sir Your very hble servt
Go: Washington